UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1324



DANIEL JOHNSON WILLIS, Chairman,

                                              Plaintiff - Appellant,

          and


JONES COUNTY IMPROVEMENT ASSOCIATION,

                                                           Plaintiff,

          versus


TOWN OF TRENTON, NORTH CAROLINA; SYLVIA A.
WILLIS, Mayor; AL RIGGS; W. O. LEWIS; CHARLES
JONES, JR., Councilman; GLENN NMI SPIVEY, Town
Clerk;    NORTH   CAROLINA    DEPARTMENT    OF
TRANSPORTATION; LYNDO TIPPETT, Secretary,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CA-04-1-4)


Submitted:   July 21, 2004                 Decided:   August 12, 2004


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Johnson Willis, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Daniel Johnson Willis appeals the district court’s order

declining to file his 42 U.S.C. § 1983 (2000) complaint in light of

a previously-imposed prefiling injunction.    We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.   See Willis v. Town of Trenton,

No. CA-04-1-4 (E.D.N.C. Mar. 2, 2004).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 3 -